DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 15, and 18 is the inclusion of limitation(s) “an updated-version-request-time for each object of a plurality of objects wherein each object of the plurality of objects resides on the data store, and wherein an updated-version-request-time associated with a particular object in the plurality of objects indicates when the data store should notify another data store of a change to the particular object in the plurality of objects; the data store making a decision to notify another data store of a change to an object belonging to the plurality of objects based on a difference between a current time and an updated-version-request-time of the object being less than a threshold value; and the data store notifying the another data store of a change to the object in response to a difference between the updated-version-request-time of the object and a current time being less than the threshold value”, which are not found in the cited prior art.  The closest possible prior art in this case is Salame (US 2017/0235808 A1), which teaches predictive queue flushing for real-time synchronization of data sets between two data stores, comprising a data synchronization software module that interfaces with each data store, and uses a queue monitor to record and store changes to data on each data store and calculate velocity and acceleration of event arrivals, and a policy manager to manage synchronization, and a query generator to incorporate policies from the policy manager and measurements from the queue monitor to direct the data synchronization software module, flushing the change queue in accordance with the established synchronization policy, yielding synchronized shared data sets.
Claims 2, 4-14, 16, and 19 depend from claims 1, 15, and 18, and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161